Citation Nr: 0122002	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE


Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) for the period prior to 
August 11, 1995.  

(The issue of whether an overpayment of $2,724.00 was 
appropriately created will be the subject of a separate 
decision by the Board.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from March 1966 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the RO 
that denied entitlement to TDIU for the period from January 
23, 1995 through August 10, 1995.  


REMAND

The veteran and his representative have contended that his 
service-connected disabilities, especially his left knee 
disability, rendered him unemployable beginning in January 
1995 and that a TDIU should be assigned from January 23, 
1995, the date of receipt of his reopened claim for a TDIU, 
through August 10, 1995, the day prior to his VA 
hospitalization for a left total knee replacement.  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability, ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2000).  

The general rule for an award of increased compensation is 
set out in 38 U.S.C.A. § 5110(a) which provides that, unless 
otherwise specified, the effective date for a claim for an 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
In addition, under the provisions of 38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (2000), the effective 
date of an award of increased compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise the effective date is 
the later of the date of increase in disability or the date 
of receipt of the claim.  See Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997).  

Review of the claims folder reveals that the veteran was 
hospitalized by VA from January 6 to January 13, 1995, and 
underwent a left knee arthroscopy and debridement during the 
course of such hospitalization.  In a statement received by 
the RO on January 23, 1995, the veteran referred to that 
hospitalization and indicated that he wished to reopen a 
claim for a TDIU.  

The veteran was again hospitalized at a VA facility from 
August 11 to August 25, 1995, for treatment of a left knee 
disability.  At the time of this hospital admission, the 
veteran had also been in receipt of a 10 percent evaluation 
for his service-connected left knee disability.  The veteran 
was also then in possession of a 30 percent rating for 
chondromalacia of the right knee and a 10 percent rating for 
a skin disability.  At the time of the veteran's August 1995 
VA hospitalization, his combined service-connected disability 
evaluation was 50 percent.  

During the August 1995 hospitalization, the veteran underwent 
a total left knee replacement.  In a rating decision of June 
1996, the RO assigned a 100 percent rating under Diagnostic 
Code 5055 for the veteran's status post left knee disorder 
from August 11, 1995, through September 30, 1996, with a 30 
percent rating being assigned thereafter.  The veteran's 
combined service-connected disability evaluation was raised 
to 60 percent from October 1, 1996.  Parenthetically, it is 
noted that when a 100 percent schedular evaluation is in 
effect, the issue of TDIU entitlement is rendered moot during 
the period of time that the total schedular evaluation 
remains in effect.  See VAOPGCPREC 06-99.  

In a rating decision August 1998, the RO granted secondary 
service connection for degenerative disc disease of the 
lumbar spine and assigned a 20 percent rating therefor, 
effective from January 1997.  The veteran's combined service-
connected rating was therefore increased to 70 percent as of 
January 1997.  In a rating decision of November 1998, the RO 
granted a TDIU, effective from October 28, 1996.  In its May 
1999 action, the RO found clear and unmistakable error in the 
award of a TDIU from October 28, 1996, and determined that 
the appropriate effective date for a grant of this benefit 
was October 1, 1996.  

It is also noted that the RO denied an evaluation in excess 
of 10 percent prior to August 11, 1995, for the veteran's 
left knee disability in a rating decision of September 1999.  
A memorandum from the veteran's representative of December 
1999 constituted a notice of disagreement with that rating 
decision; however, the record does not indicate that the 
veteran has been provided a statement of the case with regard 
to this issue.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The issue of the veteran's entitlement to an 
evaluation in excess of 10 percent for his left knee 
disability prior to August 11, 1995, is found by the 
undersigned to be inextricably intertwined with that of the 
veteran's entitlement to TDIU prior to August 11, 1995.  
Since that is the case, further development by the RO with 
respect to the issue of whether a rating in excess of 10 
percent for the veteran's left knee disability prior to 
August 11, 1995, must be undertaken by the RO prior to 
further consideration of the issue currently certified for 
the Board's review.  
In addition, while a review of the claims folder reveals VA 
summaries of the veteran's VA hospitalizations for his left 
knee disability in January 1995 and August 1995, the Board 
notes that complete clinical records of these VA 
hospitalizations have not been associated with the claims 
folder and would be relevant to the veteran's claim for TDIU.  
Additionally, the Board notes that the claims folder 
currently contains VA clinical records reflecting outpatient 
treatment for the veteran's left knee disability from January 
20, 1995, to May 22, 1995, but there are no VA clinical 
records in the claims folder that reflect treatment for his 
left knee disability from the latter date to the time of the 
veteran's admission to a VA hospital on August 11, 1995.  Any 
other treatment records pertaining to other service-connected 
disability would likewise be of assistance.  Such clinical 
evidence, if in existence, would be relevant to the issue 
currently certified for appeal and is deemed to be 
constructively of record.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Accordingly, the issue of entitlement to a TDIU for the 
period prior to August 11, 1995, currently certified for 
appeal must be remanded so that the RO may again adjudicate 
it in light of this recent change in the law, undertaking 
necessary development, as set forth below.  

First, the appellant should be notified of what evidence is 
necessary in order to establish entitlement to TDIU prior to 
August 11, 1995.  Secondly, complete clinical records of the 
veteran's hospitalizations from January 6 to January 12, 
1995, and from August 11 to August 25, 1995, at the VA 
Medical Center in Richmond, Virginia, should be obtained 
prior to further appellate consideration of the veteran's 
claim.  Any outpatient treatment records documenting 
treatment for the veteran's left knee at this facility 
between May 22, 1995, and August 10, 1995, should also be 
obtained.  Finally, the veteran should be requested to 
provide any additional information concerning any pertinent 
treatment and physical therapy he may have received prior to 
August 1995 for his service-connected knee and other service-
connected disabilities.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for entitlement to the 
assignment of more than a 10 percent 
rating for service-connected disability 
of the left knee prior to August 11, 
1995, and well as for his entitlement to 
a TDIU for the period prior to August 11, 
1995.  The RO should further inform the 
veteran in writing of his right to submit 
any additional argument and/or evidence 
in support of such claims.  Such evidence 
may be of a lay or medical variety, 
including statements from medical 
professionals, friends or family members, 
or his employer or co-workers.  Such 
evidence should be relevant to the 
questions of the veteran's entitlement to 
the assignment of more than a 10 percent 
rating for service-connected disability 
of the left knee prior to August 11, 
1995, and well as entitlement to a TDIU 
for the period prior to August 11, 1995.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
list of the names and addresses of those 
VA and non-VA medical professionals or 
institutions who evaluated and/or treated 
him for his service-connected 
disabilities, and in particular his knee 
disorders, from January 1994 to August 
1995.  The approximate dates of any such 
evaluation or treatment should be 
furnished by him to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file, including complete clinical records 
from periods of hospitalizations in 
January and August 1995 at the VA Medical 
Center in Richmond, Virginia, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  In addition, records of 
outpatient treatment at the VA's medical 
facility in Richmond which were compiled 
from January 1994 to August 1995, which 
are not a part of the claims folder, must 
be obtained and associated with the 
claims file.  

4.  The RO should furnish to the veteran 
and his representative a statement of the 
case with respect to the September 1999 
denial of a rating in excess of 10 
percent prior to August 11, 1995, for 
service-connected disablement of the left 
knee.  Specific notice of the veteran's 
appellate rights and procedures should 
also be provided and the veteran and his 
representative should then be afforded an 
appropriate opportunity to respond with a 
substantive appeal.  The veteran is 
hereby advised of the necessity of filing 
a substantive appeal if the Board is to 
address this matter.

5.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

6.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should 
readjudicate the veteran's claim for a 
TDIU for the period prior to August 11, 
1995.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
statement of the case and afforded a 
reasonable period of time for a response, 
prior to a return of the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No.103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 
5101 (West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M2 1 - 1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




